UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1904


TERRY H. CAPONE,

                    Plaintiff - Appellant,

             v.

THE CITY OF COLUMBIA, Employer; COMPANION THIRD PARTY
ADMINISTRATORS; SOUTH CAROLINA WORKERS’ COMPENSATION
COMMISSION; DORIS MCCUBBINS, In her individual capacity; HENRY GENE
MCCASKILL, In his individual capacity; DR. MICHAEL GREEN; RICHLAND
COUNTY OMBUDSMAN’S OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:19-cv-02490-CMC)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry H. Capone, Appellant Pro Se. Jacqueline Marie Pavlicek, OFFICE OF THE CITY
ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry H. Capone appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Capone’s employment action for failure to state a

claim. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Capone v. City of Columbia, No. 3:19-cv-02490-

CMC (D.S.C. Aug. 17, 2020). We deny Capone’s motion to hold this appeal in abeyance.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2